Citation Nr: 1203892	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative right knee bipartite patella residuals with degenerative arthritic changes for the period beginning September 30, 2009.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1986 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Benefits Delivery at Discharge unit in Winston-Salem, North Carolina.  Jurisdiction was transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in November 2009, increased the evaluation for the Veteran's post-operative right knee disability from noncompensable to 10 percent and effectuated the award as of September 30, 2009. 

This appeal was previously before the Board in April 2010, at which time it was remanded for further development, to include obtaining records and affording the Veteran another VA examination of his right knee.  The Veteran was requested to submit authorization and release forms for outstanding evidence; however, no response was received.  The Veteran was afforded a VA examination in October 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In April 2010 the Board also granted entitlement to a compensable disability evaluation for the Veteran's post-operative right knee bipartite patella residuals with degenerative arthritic changes for the period prior to September 30, 2009, such that this issue is not currently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee disability is manifested by subjective complaints including pain and functional impairment.  Objective findings include full extension, limitation of flexion to 130 degrees, subluxation, arthritis, and functional impairment for activities including engaging in sports and recreation, traveling, exercising, driving, shopping, and performing chores.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2011). 

2.  The criteria for a separate rating of 10 percent for instability of the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In September 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the April 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been associated with the claims folder.  He has also been afforded VA medical examinations on several occasions, most recently in October 2010.  The Board notes that the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Although afforded the opportunity to testify before the Board, the Veteran declined to do so.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011). 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran was afforded a VA examination on September 30, 2009.  Radiographic images of the right knee revealed minimal lateral patellofemoral degenerative changes, minimal medial femorotibial subluxation, slight thickening of the quadriceps tendon, mild soft tissue swelling involving the patella tendon and the infrapatellar fat suggestive of a patella peritendinitis.  The Veteran reported experiencing moderate to severe constant sharp pain to the right knee, instability, giving way, popping and occasional swelling.  The Veteran reported experiencing flare ups of the right knee occurring approximately weekly.  The Veteran had minimal to moderate functional impairment in that he was unable to crawl on his right knee, and had pain with full weight bearing.  The Veteran was at that time using Motrin and Naproxen PRN, and indicated that its effectiveness was poor.  A summary of the Veteran's right knee joint indicated there was no deformity, incoordination, episodes of dislocation, subluxation or locking, or symptoms of inflammation.  There was, however, giving way, instability, pain, stiffness, weakness, decreased speed of the joint, and repeated effusions.  The Veteran reported that he experienced severe, weekly flare-ups that lasted for hours.  The Veteran experienced no constitutional or incapacitating episodes of arthritis.  He was limited in his standing to fewer than three hours, although he could stand at least one hour.  His walking was limited to less than one mile, although he could walk at least a quarter mile.  He did not use any assistive devices or aids.  

Physical examination revealed an antalgic gait.  There was no other evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  There was tenderness and abnormal motion of the right knee.  Crepitation, bumps consistent with Osgood-Schlatter's disease, a mass behind the knees, grinding, instability, patellar or meniscus abnormalities were not present.  There was objective evidence of pain with active motion on the right side.  Flexion was from 0 to 130 degrees, with normal extension.  There was no objective evidence of pain following repetitive motion, additional limitations after three repetitions of range of motion, or joint ankylosis.  

The Veteran was employed fulltime as a computer manager, having been so employed for the previous two to five years.  He had not lost time from work during the previous year.  There were significant effects on the Veteran's occupation, with pain impacting occupational activities.  There were effects of the problem on the usual daily activities.  Specifically, sports were prevented by the right knee disability.  In addition, there were severe effects on chores, and moderate effects on shopping, exercise, recreation and driving.  There were also mild effects on traveling and toileting.  

In October 2010, the Veteran was afforded another VA examination of his right knee, and the claims folder was provided the examiner.  The Veteran reported moderate to severe sharp aching pain of his right knee, which worsened with weight bearing and bending, such as driving a car.  The Veteran described experiencing flare-ups approximately weekly, with minimal swelling.  The Veteran reported that he was employed as a Computer Maintenance Technician, which required him to stand up to eight hours a day.  The Veteran indicated that he alternated his weight-bearing knee for comfort, but found his right knee was aggravated by prolonged standing.  The Veteran reported that he easily lost his balance approximately once a week because of his right knee.  The Veteran continued to treat his pain with NSAIDS, Motrin, and Naproxen, but found their effectiveness poor.  The Veteran's history of being status-post right knee surgery in 2005 with degenerative arthritic changes and bipartite patella was reviewed, as was his fall in 2006 during training exercises.  There was no deformity, giving way, instability, weakness or other symptoms, locking episodes, subluxation, effusions or symptoms of inflammation of the right knee; however, there was pain and stiffness.  The right knee disability affected the motion of the joint, and during flare ups of joint disease, which occurred approximately weekly and lasted for hours, the effects were severe.  There were no constitutional or incapacitating episodes of arthritis.  The Veteran was able to stand three to eight hours, with only short rest periods, and his walking was not limited.  He did not use any assistive devices or aids.  

On examination, the Veteran's gait was antalgic, and there was no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  There was, however, tenderness of the right knee.  There was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, or bumps consistent with Osgood-Schlatter's disease.  There was objective evidence of pain with active motion; flexion was to 130 degrees, and extension was normal.  There was no additional limitation with repetitive motion, such as objective evidence of pain or additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  The September 2009 radiographic report was reviewed.  Diagnosis remained minimal lateral patellofemoral degenerative change of the right knee; minimal medial femorotibial subluxation; slight thickening of the quadriceps tendon; and mild soft tissue swelling involving the patella tendon and the infrapatellar fat suggestive of a patella peritendinitis.  There were significant effects on the Veteran's occupation, with pain impacting his occupational activities.  The right knee disability affected the Veteran's daily activities.  Specifically, there were moderate effects on chores, shopping, recreation, traveling, and driving, and mild effects on toileting.  Sports were prevented.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

Given the evidence as outlined above, the Board finds that the 10 percent rating currently awarded for his service-connected right knee disability adequately reflects the impairment experienced by the Veteran regarding his limitation of motion.  See Diagnostic Code 5260.  Specifically, the Veteran reported pain upon range of motion testing in the right knee and that he experienced weekly flare-ups due to knee pain.  There is no limitation of flexion to 30 degrees or extension to 15 degrees to warrant a 20 percent rating.  See Diagnostic Code 5260, 5261.  Furthermore, the Veteran's current 10 percent rating is based upon pain, weakness, fatigue, or incoordination which would limit motion to such a degree as to warrant a rating of 10 percent.  As such, the Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, however, the Board finds that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent.

The Veteran would typically be entitled to a separate evaluation of 10 percent for slight instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 based on his reports of easily losing his balance, and the VA examiner's finding of subluxation.  In April 2011 the RO granted a separate rating for femorotibial subluxation evaluated as 10 percent disabling from October 1, 2010.  The Board finds that such rating should have been awarded during the entire period on appeal, effective September 30, 2009, for right knee subluxation or instability.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran, has described symptomatology regarding his right knee disability that includes pain, instability, stiffness, weakness, decreased speed of the joint, and repeated effusions.  The Board is cognizant of the Veteran's contention that the right knee disability affects his ability to stand for more than three hours and to walk more than a quarter of a mile.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement of for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where he is presently employed as a Computer Maintenance Technician.  38 C.F.R. § 4.16 (2011).  Indeed, he does not appear to contend otherwise.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for a right knee disability from September 30, 2009.  The preponderance of the evidence is for a separate 10 percent rating for instability of the right knee for the period on appeal, beginning September 30, 2009.  The benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A rating in excess of 10 percent for the Veteran's post-operative right knee bipartite patella residuals with degenerative arthritic changes for the period from September 30, 2009, is denied.

A rating of 10 percent for instability of the Veteran's post-operative right knee bipartite residuals with degenerative arthritic changes beginning September 30, 2009, is awarded, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


